Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20         PageID.6504   Page 1 of 14




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 JOSEPH GOLDEN, ET AL.,
                                                     Case No. 93-cv-40530
               Plaintiffs,
                                                     SENIOR U.S. DISTRICT JUDGE
                   v.                                ARTHUR J. TARNOW

 KELSEY HAYES CO, ET AL.,                            U.S. MAGISTRATE JUDGE
                                                     ANTHONY J. PATTI
              Defendants.

                                        /


    ORDER ADOPTING REPORT AND RECOMMENDATION [590]; OVERRULING
   DEFENDANT TRW’S OBJECTIONS TO REPORT AND RECOMMENDATION [591];
           GRANTING PLAINTIFFS’ MOTION FOR CONTEMPT [573]

       The cases at issue arose from three separate class actions between Defendant

 and some of its retirees, former employees and/or their surviving spouses.

 Ultimately, settlement agreements were reached which guaranteed, inter alia, that

 health care benefits would be fully paid by Defendant, and provided to Plaintiffs for

 life. Defendant agreed to provide prescription drug benefits to the designated

 recipients in accordance with the parties’ settlement agreements.

       Before the Court is Plaintiffs’ Motion for Contempt [573] filed on May 1,

 2019. Defendant TRW responded on May 15, 2019 and Plaintiffs replied on May

 22, 2019. The Magistrate Judge held a hearing on the motion on July 11, 2019. On


                                      Page 1 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6505    Page 2 of 14




 September 20, 2019, the Magistrate Judge issued a Report and Recommendation

 (“R&R”) [590] recommending that the Court grant Plaintiffs’ motion. Defendant

 TRW filed Objections [591] to the R&R on October 4, 2019. Plaintiffs filed a

 Response [592] to Defendant TRW’s objections on October 18, 2019.

       For the reasons stated below, the R&R [590] is ADOPTED; Defendant

 TRW’s Objections [591] are OVERRULED; and Plaintiffs’ Motion for Contempt

 [573] is GRANTED.

                    FACTUAL AND PROCEDURAL BACKGROUND

       The Court adopts the facts of this case as set forth in the R&R:

             B. Certified Facts

             1. This Court retains continuing jurisdiction over all parties in
                this case “for the purposes of enforcing and administering the
                Settlement Agreement.” (Golden DE 414; Fox DE 279; and
                Colby DE 201; see also DE 586 at 79-80.)

             2. Plaintiffs, the Golden, Fox and Colby Retiree Committees,
                have moved for an order holding TRW in contempt of the
                March 31, 2011 and November 8, 2016 injunctions (the “2011
                Injunction” and “2016 Injunction,” respectively) issued by
                this Court, which bar TRW from implementing and
                maintaining prescription drug exclusion policies. (DE 573 at
                2-3.)

             3. The Golden, Fox, and Colby settlement agreements entitle
                retirees and surviving spouses to lifetime health care benefits,
                including prescription drug benefits, continuing at the same
                standard agreed upon since its implementation on December
                31, 1993. (DE 531, 573.)



                                     Page 2 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20     PageID.6506     Page 3 of 14




             4. The Court has previously found that TRW violated these
                settlement agreements four times in Fox and three times in
                Golden and Colby, enjoining them from activities in
                furtherance thereof. (Fox DE 323, 349, 369, 420; Golden DE
                458, 479, 531; Colby DE 265, 286, 336.)

             5. The Court’s 2011 Injunction enjoins TRW from “materially
                reduc[ing]” the extent of plan coverage based on “medical
                necess[ity],” which the Court deems a “prior approval
                process”:

                   The mere fact that each settlement agreement plan
                   only covers drugs that are medically necessary does
                   not mean that Medco’s new protocols – even though
                   grounded in its right to a medical necessity review
                   – cannot result in a material reduction of the level
                   of promised plan benefits.

                   In that regard, the Court deems the Defendant’s
                   imposition of a “prior approval” process for certain
                   drugs that were previously available without such a
                   coverage review to be a “new condition or
                   requirement” that materially reduces the level of
                   plan benefits. (DE 479 at 13-14.)

             6. The 2011 Injunction then singles out other “new drug
                protocols” that TRW cannot implement “to the extent that
                they materially affect” coverage under the settlement
                agreements:

                   [T]he Court deems the Defendant’s imposition of a
                   “prior approval” process for certain drugs that were
                   previously available without such a coverage
                   review to be a “new condition or requirement” that
                   materially reduces the level of plan benefits. The
                   Court has a similar view of Medco’s other new drug
                   protocols, which are not described in detail by the
                   Defendant but whose very names (e.g., “preferred
                   drug step therapy,” “quantity/duration reviews,”
                   and “prior authorization reviews”) suggest an

                                    Page 3 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20        PageID.6507    Page 4 of 14




                    exploratory, pre-screening process requirement that
                    each participant must undertake before the
                    Defendant will pay for the drug. (DE 479 at 14.)

          7. Medco had been TRW’s prescription benefit manager (PBM)
             when the 2011 Injunction was imposed. A 2012 merger of
             Medco and ExpressScripts, Inc. (ESI) led to ESI becoming and
             remaining TRW’s PBM to date. (DE 479 at 7; DE 586 at 10.)

          8. On January 1, 2014, TRW chose to implement a drug exclusion
             policy ESI proposed known as the 2014 National Preferred
             Formulary (NPF) which, as of 2016, grew to encompass a list of
             fifty-three drugs. (DE 531 at 6-7.)

          9. On March 28, 2014, TRW filed a motion for an “Order
             Clarifying and Declaring TRW’s Rights and Responsibilities
             Relative to the Delivery of Prescription Drug Benefits Mandated
             by the Settlement Agreements.” (DE 480.)

          10. Six days later, on April 3, 2014, Plaintiffs filed a motion for
             contempt based on TRW adopting ESI’s NPF despite the 2011
             Injunction. (DE 481.)

          11. In the associated court proceedings, TRW admitted that the 2011
             Injunction enjoined TRW “from implementing the prior
             authorization coverage review, ‘preferred drug step therapy,’
             ‘quantity/duration reviews,’ and ‘prior authorization reviews’
             that were at issue at that time.” (DE 531 at 7-8; see also DE 516
             at 5.) TRW’s motion for a clarifying order was subsequently
             denied by the Court on November 8, 2016. (DE 531.) The Court
             also denied the motion for contempt, expressing its concern that
             its previous order was not definite and specific in its exclusion of
             the 2014 change instituted by TRW. (Id. at 14.) The Court did,
             however, indicate that TRW “may have violated an ambiguous
             order.” (Id at 15.)

          12. The Court’s second injunction, the 2016 Injunction dated
             November 8, 2016, reiterates that TRW is enjoined from
             implementing ESI’s policies that “unilaterally institute
             preapproval procedures for previously covered prescriptions,”

                                      Page 4 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20     PageID.6508    Page 5 of 14




             and further specifies that TRW is enjoined from “exclud[ing]
             previously covered prescription drugs, subject to a pre-
             authorization procedure.” (DE 531.)

          13. On July 19, 2018, the parties came before the Court for a
             hearing, placing on the record a stipulation as to a Motion to
             Compel discovery requested by Plaintiffs. ESI agreed to produce
             written communications from TRW in regard to plan and benefit
             changes for prescription drug coverage pertaining to class
             members. (DE 568.)

          14. A “2015 PBM Agreement Service Addendum” was produced in
             discovery. This Addendum, effective January 1, 2015, between
             TRW and ESI “directs [ESI] to implement the selected programs
             attached on the Clinical Programs schedule” as of its effective
             date. (DE 573-4 at 2, ESI 59.) The Clinical Programs schedule
             explicitly indicates that ESI will “Add” “Prior Authorization” to
             249 drugs and “duration/quantity management” restrictions on
             21 drugs and 35 medical conditions. (DE 573-4 at 5-9, ESI 62-
             66.) The 2015 Addendum applies to Golden, Fox, and Colby
             class members because their TRW contract numbers – 177010
             and 40280 – obtained from the first column entitled
             “CONTRACT NUMBER” in the table attached to Plaintiffs’
             brief as Exhibit E, are listed on the second page of the 2015
             Addendum. (DE 573-6 at 2-8, ESI 201-07; DE 573-4 at 4, ESI
             61.)

          15. Also obtained in discovery was the “2016 PBM Agreement
             Service Addendum.” This contains a prior approval list which
             keeps “In Place” the “Prior Authorization,” “Drug Quantity
             Management,” and “Limited Step Therapy” lists, the first two of
             which were implemented in the 2015 Service Addendum. (DE
             573-5 at 7-8, ESI 231-32.) Moreover, the 2016 Service
             Addendum contains a “Prior Authorization” (PA) list titled
             “Compound Management PA” list, which includes Gabapentin
             powder (Gabapentin). (DE 573-5 at 7, ESI 231.)

          16. Gabapentin is a prescription drug denied to Mr. N.P., a Fox
             Class Member, on November 15, 2016. Mr. N.P., had been
             obtaining this drug through a prescription from 2012 through

                                    Page 5 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20                     PageID.6509       Page 6 of 14




                 2015. (DE 573 at 16.) According to Defendant, Mr. N.P.’s
                 Gabapentin prescription was (apparently) flagged and rejected
                 pursuant to an unidentified protocol. (DE 586 at 39-41; DE 573-
                 5, ESI 231.) TRW acknowledges that this denial “may have, in
                 fact, violated the 2011 order[,]” but seeks to excuse the violation
                 by noting that it only “occurred seven days after the November
                 8, 2016 clarifying order.” (DE 586 at 53, 49.)1 However, the 2016
                 Injunction “may be” irrelevant to Mr. N. P., since the preapproval
                 had already been enjoined in 2011, and TRW admits that, “if he
                 was getting it all along, then he probably shouldn’t have been
                 denied it under the status of the settlement agreement.” (Id. at 54,
                 52; see also id at 51.) Ultimately, despite being challenged well
                 in advance on this very point, defense counsel was unable to say
                 at the hearing whether Mr. N.P.’s prescription was denied
                 because of a prior authorization or safety issue. (Id. at 42-43.)2

             17. It is uncontested that the “Advantage Plus PA List” from the
                2016 Service Addendum also includes Xarelto. (DE 573 at 21-
                22.) Xarelto is a prescription drug that had originally been denied
                to Ms. C.A., the wife of a Golden Class Member, on the basis of
                a “prior authorization” being needed. (DE 546-5.) TRW
                characterized this as a “medical necessity” review in its brief, but
                conceded at oral argument that “[i]t could be based” on a step
                therapy, which would be a violation of the 2011 Injunction. (DE
                581-2 at 2; DE 586 at 56-57.)

             18. It is undisputed that the issues of prescription drug denial
                regarding Mr. N.P. and Ms. C.A. were fully resolved by TRW in
                2017. (DE 581 at 2.)


 1
   TRW attributes this to “human error[,]” but when asked at the hearing if the denial was, “if not
 in violation of the earlier injunction . . .in violation of the November 8, 2016 clarifying order, albeit
 only by seven days[,]” defense counsel agreed that, “I think that's probably correct, Judge, yes.”
 (DE 586 at 51.) Apparently, “this program is one that depends a lot upon human beings getting it
 right” and “maybe that’s the answer to understanding that something else has to occur...in writing,
 as to how these [protocols, appearing in ESI 231] are implemented.” (Id. at 35, 48-49 (emphasis
 added).)
 2
   In making my findings with respect to contempt, I find no basis for assigning fault to defense
 counsel. It is my distinct impression that she has her hands full with this client, having to explain
 and defend against its unilateral actions or inactions, through no fault of her own.


                                              Page 6 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6510    Page 7 of 14




          19. TRW has provided an e-mail dated October 2, 2017 in its
             response brief, indicating that ESI resolved Ms. C.A.’s denial by
             contacting her prescribing doctor in order to obtain “medical
             necessity” assurances, and that once such assurances were
             received the prescription was approved. (DE 581-2.)

                               STANDARD OF REVIEW

       The Court’s review of objections to a Magistrate Judge’s R&R on a

 dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). “‘[O]bjections disput[ing]

 the correctness of the magistrate’s recommendation but fail[ing] to specify the

 findings . . . believed in error’ are too general.” Novak v. Prison Health Services,

 Inc., No. 13-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014) (quoting

 Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Ordinarily, objections that lack

 specificity do not receive de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th

 Cir. 1986). In addition, the Court may accept, reject, or modify any or all of the

 Magistrate Judge’s findings or recommendations. FED. R. CIV. P. 72(b)(3).

       “A litigant may be held in contempt if his adversary shows by clear and

 convincing evidence that ‘he violate[d] a definite and specific order of the court

 requiring him to perform or refrain from performing a particular act or acts with

 knowledge of the court's order.’” NLRB v. Cincinnati Bronze, Inc. 829 F.2d 585, 591

 (6th Cir. 1987) (citation omitted). To be held in contempt, the prior Order must be

 clear and unambiguous, with ambiguities being resolved in favor of the party




                                      Page 7 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6511     Page 8 of 14




 charged with contempt. Liberte Capital Grp., LLC v. Capwill, 462 F.3d 543, 551

 (6th Cir. 2006).

       Plaintiffs have a heavy burden of evidence to show “by more than a mere

 preponderance of the evidence” that Defendants violated the injunction.

 Consolidation Coal Co. v. Local Union No. 1784, United Mine Workers of Am., 514

 F.2d 763, 766 (6th Cir. 1975). “Willfulness is not an element of civil contempt, so

 the intent of a party to disobey a court order is irrelevant to the validity of [a]

 contempt finding.” Rolex Watch U.S.A., Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir.

 1996) (citation omitted).

       Once Plaintiffs have met their burden, “a defendant must show ‘categorically

 and in detail’ why he or she is unable to comply with the court's order.” Id. at 720.

 When evaluating a defendant’s failure to comply, the Court also considers “whether

 the defendants took all reasonable steps within their power to comply with the court's

 order.” Peppers v. Barry, 873 F.2d 967, 969 (6th Cir. 1989).

                                      ANALYSIS

 Objection 1: The Magistrate Judge makes an “unfounded assumption” that

 Defendant continues to maintain non-compliant preapproval protocols. (ECF No.

 591, PageId. 6350-51).




                                      Page 8 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20        PageID.6512     Page 9 of 14




 Objection 3: The R&R incorrectly concluded that the “2015 and 2016 Service

 Addenda violate the Court’s 2016 Injunction in largely the same way that the 2011

 Injunction was violated.” (ECF No. 591, PageId. 6355).

 Objection 6: The Magistrate Judge incorrectly based contempt on the assumption

 that the two individuals who were denied medications were “unlikely . . . the only

 ones.” (ECF No. 591, PageId. 6358; ECF No. 590, PageId. 6346).

       Because Objections 1, 3 and 6 pertain to the R&R’s analysis of the extent of

 Defendant’s liability, the Court analyzes them together. Defendant argues that the

 R&R assumes, without supporting evidence, that improper coverage denials are on

 going, despite there only being evidence of two such denials, which were promptly

 corrected. (ECF No. 590, PageId. 6351, 6359).

       The Court finds that the R&R makes no such assumptions regarding the extent

 of TRW’s denials of coverage. In fact, it states that “[i]t is unclear at this point

 whether the denial of benefits to the two class members identified thus far are merely

 isolated incidents or two tips of the larger iceberg.” (Id. at 6344). Under the current

 system, which automatically places class members into prohibited protocols, on-

 going violations are a possibility, but neither the Magistrate Judge nor the Court

 comes to a conclusion on the matter. Defendant correctly points out that Plaintiff

 currently lacks evidence of further denials; however, the Court finds that this is the

 result of Defendant’s failure provide the necessary records needed to discover


                                      Page 9 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6513    Page 10 of 14




  further denials. (ECF No. 573, PageID. 5938-39). Accordingly, the Magistrate Judge

  recommended discovery to determine the extent of the denials, but only for the

  purposes of determining sanctions, not contempt. (ECF No. 590, PageID. 6347). The

  Court agrees with this recommendation.

        Regardless of possible denials waiting to be discovered, the prescription drug

  denials to Mr. N.P. and Ms. C.A. alone are sufficient to support a finding of

  contempt. Upon finding that TRW unilaterally modified its plans to exclude certain

  drugs from coverage, the 2011 Order enjoined TRW from implementing prescription

  drug protocols with an agreement between parties. (ECF No. 479, PageID. 3489,

  3495). Afterwards, TRW’s 2015 and 2016 Addenda incorporated the very same

  protocols the 2011 Order prohibited. And although there is disagreement regarding

  the 2011 Order’s clarity, the 2016 Order is clear.

        TRW cannot unilaterally institute preapproval procedures for
        previously covered prescriptions, and TRW is enjoined from
        continuing to implement these procedures that exclude previously
        covered prescription drugs, subject to a pre-authorization procedure.
        This type of change must be the subject of a negotiated agreement
        between the parties, and subject to final approval by the Court.
  (ECF No. 531, PageID. 4388). The directive to TRW is simple: it cannot create a

  new hoop for Plaintiffs to jump through in order to obtain a drug that previously had

  no obstacles. Defendant violated this directive through its 2016 Service Addendum

  which recognized a prohibited preapproval process that lead to prescription drug

  denials to Mr. N.P. and Ms. C.A. (ECF No. 573-5; 546-2; 546-5).

                                      Page 10 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6514    Page 11 of 14




        Defendant also argues that the R&R overlooked Defendant’s success in

  resolving the two denials. It does not. While recognizing Defendant’s efforts in

  correcting the mistakes, the R&R notes that “TRW did take a reasonable step

  towards compliance ex post facto; however, all reasonable steps must be taken to

  comply with the Court order in the first instance.” (Id. at 6342). Because the Court

  finds evidence that TRW did not, in the first instance, comply with the settlement

  agreements and the applicable court orders, objections 1, 3, and 6 are overruled.



  Objection 2: The R&R’s prima facie finding of contempt is not reasonable,

  therefore, the burden does not shift to the Defendant to show its inability to comply

  with the Court’s Orders. (ECF No. 591, PageId. 6354).

        For the reasons stated above, the R&R’s finding of contempt was reasonable

  in light of the Defendant’s continued use of protocols in at least two class member’s

  plans. Therefore, Defendant has the burden to prove why it was unable to comply

  with the Courts orders. Objection 2 is overruled.



  Objection 4: The R&R incorrectly states that Defendant’s Motion for a Clarifying

  Order [480] was denied by the 2016 Order. (ECF No. 591, PageId. 6356).

        On March 28, 2014, Defendant filed a Motion for a Clarifying Order [480].

  Defendant argues that this motion was not denied, but was merely denied as moot


                                      Page 11 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6515    Page 12 of 14




  by the 2016 Order because the order itself provided the clarity Defendant sought

  regarding the prohibition of preapproval procedures for previously covered

  prescriptions. (ECF No. 591, PageID. 6357). The Court agrees with Defendant’s

  assessment that the 2016 Order clarified the 2011 Order. However, although the

  R&R did not explicitly state that the Defendant’s motion as denied as moot, it does

  explain that the 2016 Order gave clarity by recognizing that the 2011 Order was

  ambiguous: “The Court’s second injunction, the 2016 Injunction dated November 8,

  2016, reiterates that TRW is enjoined from implementing ESI’s policies that

  ‘unilaterally institute preapproval procedures for previously covered prescriptions,’

  and further specifies that TRW is enjoined from ‘exclud[ing] previously covered

  prescription drugs, subject to a pre-authorization procedure.’” (ECF No. 590,

  PageID 6328; ECF No. 531). Because the R&R’s explanation of the 2016 Order

  shows that it was not misleading or incorrect due to being incomplete, objection 4 is

  overruled.



  Objection 7: The R&R incorrectly requires TRW to institute a “failsafe approach”

  in order to avoid contempt. (ECF No. 591, PageId. 6360).

        The R&R does not require TRW to adopt a failsafe approach to avoid

  contempt. It does, however, suggest that TRW should implement such an approach

  so that preapproval protocols are no longer applied to class members. The Court


                                      Page 12 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20       PageID.6516   Page 13 of 14




  joins the R&R in this suggestion. Under the current system, TRW instructs ESI to

  follow an addendum which applies prohibited protocols to class members, trusting

  that ESI will remember, without clear written guidance, not to follow the

  addendum’s instructions and instead opt out all of the class members. This leaves

  only the elderly class members themselves to be a back stop for policing TRW’s

  violations. A failsafe approach would be simple: issue a new addendum which

  removes class members from prohibited protocols. Short of imputing nefarious

  financial motives on to TRW, the Court is unsure why moving an X from the “In

  Place” column to the “Remove” column is an “unachievable standard,” as Defendant

  states. (ECF No. 591, PageID. 6360-61). The settlement agreements and subsequent

  orders are clear. Defendant must once and for all remove barriers to full healthcare

  coverage for Plaintiffs as promised. Objection 7 is overruled.

                                     CONCLUSION

        For the reasons stated above, the R&R [590] is ADOPTED; Defendant

  TRW’s Objections [591] are OVERRULED; and Plaintiffs’ Motion for Contempt

  [573] is GRANTED.

        Accordingly,

        IT IS ORDERED that the R&R [590] is ADOPTED.

        IT IS FURTHER ORDERED that Defendant’s Objections [591] are

  DENIED.


                                      Page 13 of 14
Case 2:93-cv-40530-AJT-APP ECF No. 600 filed 05/26/20   PageID.6517   Page 14 of 14




        IT IS FURTHER ORDERED that Plaintiffs’ Motion for Contempt [573] is

  GRANTED.

        IT IS FURTHER ORDERED that Plaintiff is GRANTED ADDITIONAL

  DISCOVERY as outlined in the R&R. (ECF No. 590, PageID. 6345-46).

             SO ORDERED.



                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
  Dated: May 26, 2020                Senior United States District Judge




                                   Page 14 of 14
